Citation Nr: 1332626	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  11-29 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and K. R.

ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1972.  The Appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2010 of a Department of Veterans' Affairs (VA) Regional Office (RO).  

In November 2012, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the record.

This appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Upon receipt of a substantially complete application for VA benefits, VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency to include private medical records.  

According to the death certificate, the Veteran died in May 2005.  The immediate cause of death was hepatocellular carcinoma due to hepatic failure, cardiac failure, and respiratory failure.  Alcohol was listed as a significant condition contributing to death, but not resulting in the underlying cause of death. 






Death certificate shows that the Veteran died while an inpatient at the Carolina Medical Center that have not been requested.  As the evidence necessary to substantiate the claim is incomplete, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant either to submit or to authorize VA to obtain on her behalf the private hospital records from the Carolina Medical Center, pertaining to the Veteran's final illness. 

2.  After the development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  









The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


